PER CURIAM.
Plaintiffs appeal the District Court’s Opinion and Order dated September 19, 2000 Granting Defendant Prosoft I-Net Solutions’s Motion for Summary Judgment and the District Court’s Order Denying Plaintiffs’ Motion for Reconsideration dated October 11, 2000.
Having carefully considered the record on appeal, the briefs of the parties, the arguments of counsel, and the applicable law, we are not persuaded that the District Court erred.
Accordingly, the judgment of the District Court is AFFIRMED.